Name: Commission Regulation (EEC) No 3906/86 of 22 December 1986 amending Regulation (EEC) No 95/69 as regards certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations
 Date Published: nan

 No L 364/20 Official Journal of the European Communities 23 . 12. 86 COMMISSION REGULATION (EEC) No 3906/86 of 22 December 1986 amending Regulation (EEC) No 95/69 regards certain marketing standards for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2772/75 of 29 October 1975 on marketing standards for eggs ('), as last amended by Regulation (EEC) No 3494/86 (2), and in particular Articles 1 , 6 and 9 thereof, Whereas Commission Regulation (EEC) No 95/69 (3), as last amended by Regulation (EEC) No 3759/85 (4), contains the provisions required for the implementation of certain marketing standards for hen eggs in shell ; Whereas these provisions should be adapted in accor ­ dance with the recent amendments of Regulation (EEC) No 2772/75 as regards the exclusion of incubated eggs from use for food purposes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 95/69 is hereby amended as follows : 1 . Article 6 (2) (c) is deleted .; 2. Article 9 is deleted. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 56. I2) OJ No L 323, 18 . 11 . 1986, p. 1 . 0 OJ No L 13, 18 . 1 . 1969, p. 13 . (4) OJ No L 356, 31 . 12. 1985, p. 64.